     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 1 of 13

1    Mark Brnovich
     Attorney General
2
     Michelle C. Lombino (Bar No. 016252)
3    Zachary Howard (Bar No. 035168)
     Assistant Attorneys General
4    2005 North Central Avenue
     Phoenix, Arizona 85004-1592
5    Telephone: (602) 542-1610
     Fax: (602) 542-7670
6    E-mail: michelle.lombino@azag.gov
              zachary.howard@azag.gov
7
     Attorneys for Defendants Herman, Stickley, Miser and Ryan
8
                                UNITED STATES DISTRICT COURT
9
                                    DISTRICT OF ARIZONA
10
11   Keith Preston Nance,
                                                  No. CV 19-01878-PHX-JJT (CDB)
12                 Plaintiff,
                                                    DEFENDANTS MISER AND RYAN’S
13   v.                                              ANSWER TO PLAINTIFF’S FIRST
                                                        AMENDED COMPLAINT
14   Kenneth Herman, et al.,

15                 Defendant.

16          Defendants Allen Miser and Charles Ryan pursuant to Court Order (Doc. 8),
17   answer Plaintiff’s First Amended Complaint as follows:
18
                                      A.     JURISDICTION
19             1. Answering Paragraph 1, Defendants admit that the Court has jurisdiction
20   over Plaintiff’s federal claims under 42 U.S.C. § 1983.
21             2. Answering Paragraph 2, Defendants admit that during the relevant times,
22   Plaintiff was confined in the Arizona State Prison System (“ASPC”), and deny that they
23   violated Plaintiff’s constitutional or any other legal rights anywhere or at any time.
24
                                       B.     DEFENDANTS
25             3. Answering Paragraphs 2 and 4, Defendants deny that Charles Ryan is
26   currently employed by the Arizona and admit that during the relevant time, they were
27   employed by the Arizona Department of Corrections (“ADC”) in the capacities alleged.
28
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 2 of 13


1                                      C.   PREVIOUS LAWSUITS
2              4. Answering Paragraphs 1, Defendants admit that Plaintiff has filed other
3    lawsuits against them while he was a prisoner.
4              5. Answering Paragraph 2, admit that in 2012, Plaintiff brought a civil action
5    against Defendant Miser and others in the United States District Court for the District of
6    Arizona under case number 2:12CV00734, which is pending; and are without sufficient
7    information and/or knowledge to form a belief as to the truth of the remaining
8    allegations in Paragraph 2 and, therefore, deny them.
9                                    D. CAUSE OF ACTION
                                          COUNT I
10                        (First Amendment Free Exercise of Religion)
11             6. Answering Paragraphs 1 and 2, Defendants deny that they violated any of
12   Plaintiff’s constitutional or other federal rights including, but not limited to, Plaintiff’s
13   First Amendment rights.
14              7. Answering Paragraphs 3 and 3.1, Defendants admit that:
15
               • Plaintiff is an inmate held in South Unit, Arizona Department of
16                 Corrections;
17
               • From June 2012 to date, Defendant Miser has served as a Senior Chaplain
18                 and volunteer coordinator at ASPC-Florence where his duties include
19                 supervising other chaplains within the institution, creating and managing
20                 all religious programs at ASPC-Florence, and serving as a contact for
21                 outside religious organizations;
22
               • Defendant Ryan is the former Director of the Arizona Department of
23                 Corrections
24   and are without sufficient information and/or knowledge to form a belief as to truth of
25   the remaining allegations in those paragraphs and, therefore deny them.
26             8. Answering Paragraphs 3.2 through 3.6, Defendants are without sufficient
27   knowledge and/or knowledge to form a belief as to the truth of the allegations contained
28   therein and, therefore, deny them.




                                                   2
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 3 of 13


1              9. Answering Paragraph 3.7, Defendants admit that Plaintiff signed and
2    submitted inmate letters addressed to Defendant Miser and Defendant Herman, dated
3    January 8, 2019, which provide in pertinent part that: “I’m Requesting Approval to have
4    a family member Daughter, or Father, donate a bag of dates (60) sixty in total through
5    the U.S. Postal Service,” and are without sufficient information and/or knowledge to
6    form a belief as to truth of the remaining allegations in that paragraph and, therefore
7    deny them.
8              10. Answering Paragraph 3.8, Defendants admit that Defendant Miser signed
9    an inmate letter response dated January 17, 2019 which states in part: “No inmate is
10   authorized to receive donated meals for their consumption. You may have your family
11   give you enough money to pay off your encumbrance so you can order dates according
12   to the policy.”
13             11. Answering Paragraph 3.9, Defendants admit that Corrections Officer III
14   Wood signed an Informal Inmate Complaint Response dated February 5, 2019 which
15   states in part: “I spoke with Senior Chaplain Miser and he has denied your request
16   because although dates are a traditional food consumed during Ramadan they are not a
17   required food. Therefore DOC does not have to provide access to such an item,” and
18   deny any remaining allegations in that paragraph.
19             12. Answering Paragraph 3.10, Defendants are without sufficient information
20   and/or knowledge to form a belief as to the truth of the allegations contained therein and,
21   therefore, deny them.
22             13. Answering Paragraph 3.11, Defendants admit that Defendant Stickley
23   signed an Inmate Grievance Response in case # A02-015-019, dated February 12, 2019
24   which states in part:
25                 The Chaplain’s office has not burdened your right to exercise
                   your religious beliefs. Department policy prohibits the
26                 donation of food items to all inmates not just a specific
                   religious group. Your claims that Chaplain Miser or Senior
27                 Chaplain Herman discriminated against you or any other
                   religious groups are unfounded. Your proposed resolution to
28                 have donated food items sent to you is denied and I consider
                   the issue resolved;



                                                  3
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 4 of 13


1    and deny any remaining allegations in that paragraph.
2              14. Answering Paragraphs 3.12 and 3.13, Defendants are without sufficient
3    information and/or knowledge to form a belief as to the truth of the allegations contained
4    therein and, therefore, deny them.
5              15. Answering Paragraph 3.14, Defendants are without sufficient information
6    and/or knowledge to form a belief as to the truth of the allegations contained therein and,
7    therefore, deny them.
8              16. Answering Paragraph 3.15, Defendants admit that Defendant Ryan signed
9    an Inmate Grievance Appeal Response in case # A0-215-019, dated April 15, 2019,
10   which states that:
11                 In your grievance filed at South Unit, you claim you are
12                 being denied donated food to observe religious holiday’s
                   [sic]. Your resolution is to be allowed to receive donated
13                 dates and be treated fairly as other religious groups.

14                 Your grievance has been reviewed at Central Office and the
                   Deputy Warden’s response is affirmed. Chaplain Herman,
15                 ADC’s Pastoral Activities Administrator, reviewed your
                   grievance and provides the following response:
16                 In Inmate Grievance #A02-122-017, you were informed food
17                 items delivered for the Jewish observance of Passover are
                   symbolic representations, what is delivered is not a meal. No
18                 religious group is authorized to have meals provided from an
                   outside agency. There has been no change in this matter.
19                 You are still able to purchase for your personal use Dates for
20                 Ramadan from an approved source. The process to purchase
                   Dates has not changed. As of 03/25/2019, you were
21                 employed as a Recreation Aide receiving income enabling
                   you to purchase Dates. You are able to practice your religion
22                 within the guidelines of the Department as are other
                   religions.
23                 Notwithstanding what you contend is the sincerity of your
24                 religious beliefs, and assuming for the purposes of this
                   grievance that your religious beliefs are sincerely held, in
25                 reviewing the documentation, the Department has
                   determined that the current process is appropriate and does
26                 not constitute an unreasonable burden on your exercise of
                   your version of your religion
27                 No further action is warranted in this matter;
28




                                                  4
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 5 of 13


1    and deny any remaining allegations in that paragraph.
2              17. Answering Paragraph 3.16, Defendants are without sufficient knowledge
3    and/or knowledge to form a belief as to the truth of the allegations contained therein and,
4    therefore, deny them.
5
               18. Answering Paragraph 3.17, Defendants admit Plaintiff signed and
6
     submitted inmate letters to Defendant Miser, dated May 4, 2019, which stated in part:
7
                   On April 19, 2019 Senior Chaplain Allen Miser you
8                  informed me of a change in policy regarding my request for
                   donated Dates in observance of Ramadan 2019. Sir, I request
9                  to know if the policy change has been approved by Pastoral
                   Administrator Kenneth Herman, Director Charles L. Ryan,
10                 and when will ADC officially notify inmates of the change in
                   compliance with Department Order 101 Inmate Notification
11                 policy?
12                 In a final grievance response from Director Charles L. Ryan
                   it informs me that the decision of Deputy Warden Lori
13                 Stickley is affirmed. Deputy Warden Stickley decision was
                   denial of Dates in observance of Ramadan 2019.
14
                   I await your response by way of inmate letter response form
15                 as stated in Department Order 916 Inmate and Staff
                   Communication;
16
     and deny the remaining allegations in that paragraph.
17
               19. Answering Paragraph 3.18, Defendants admit Defendant Miser signed an
18
     Inmate Letter Response, dated May 13, 2019, which states in part:
19
                   Concerning your request to know who approved Muslim
20                 inmates to receive donated Dates:
21                 First of All there was not a change in policy. It was a change
                   in polity. Deputy Warden Stickley’s decision was made
22                 before the change was made. Central Office made the
                   decision to change the way inmate’s can receive dates for
23                 Ramadan;
24   and deny any remaining allegations in the paragraph.
25             20. Answering Paragraph 3.19, Defendants admit Defendant Miser signed an
26    Inmate Letter Response, dated May 13, 2019, which states in part: “Concerning your
27    request to receive a donated Halal meal at the end of Ramadan: Chaplain Herman’s
28    response to you concerning this issue on 4/19/2018 still stands. No food items may be




                                                  5
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 6 of 13


1     donated for inmate consumption. Food items donated to inmates are for ceremonial
2     observance not for sustenance,” and deny any remaining allegations in that paragraph.
3              21. Answering Paragraph 3.20, Defendants are without sufficient knowledge
4    and/or knowledge to form a belief as to the truth of the allegations contained therein and,
5    therefore, deny them.
6              22. Answering Paragraph 3.21, Defendants deny the allegations in that
7    paragraph.
8              23. Answering Paragraph 3.22, Defendants deny the allegations in that
9    paragraph.
10             24. Answering Paragraph 3.23, Defendants admit that inmates retain free
11   exercise rights which are limited by the fact of incarceration, and which may be curtailed
12   to achieve legitimate correctional goals or to maintain prison security, and deny the
13   remaining allegations in that paragraph.
14             25. Answering Paragraph 3.24, Defendants are without sufficient information
15   and/or knowledge to form a belief as to the truth of the allegations contained therein and,
16   therefore, deny them.
17             26. Answering Paragraph 3.25, Defendants are without sufficient information
18   and/or knowledge to form a belief as to the truth of the allegations contained therein and,
19   therefore, deny them.
20             27. Answering Paragraph 3.26, Defendants are without sufficient information
21   and/or knowledge to form a belief as to the truth of the allegations contained therein and,
22   therefore, deny them.
23             28. Answering Paragraph 3.27, Defendants admit that a prison rule that
24   burdens fundamental rights is constitutional if it is reasonably related to legitimate
25   penological objectives, and are without sufficient information and/or knowledge to form
26   a belief as to the truth of the remaining allegations in that paragraph, and therefore, deny
27   them.
28             29. Answering Paragraph 4, Defendants deny the allegations in that paragraph.




                                                  6
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 7 of 13


1              30. Answering Paragraph 5, Defendants admit that administrative remedies are
2    available at ADC and deny the remaining allegations in that paragraph.
3                                            E. COUNT II
4                            (Fourteenth Amendment Equal Protection)
5              31. Answering Paragraph 1 and 2, Defendants deny that they violated any of
6    Plaintiff’s constitutional or other federal rights including, but not limited to, Plaintiff’s
7    equal protection rights under the Fourteenth Amendment of the U.S. Constitution.
8              32. Answering Paragraphs 3 and 3.1, Defendants admit that Plaintiff alleges
9    claims against them both individually and in their official capacities, deny that they
10   discriminated against Plaintiff or otherwise violated any of his constitutional or other
11   federal rights, and are without sufficient information and/or knowledge to form a belief
12   as to the truth of the remaining allegations contained in that paragraph and, therefore,
13   deny them.
14             33. Answering Paragraph 3.2, Defendants are without sufficient information
15   and/or knowledge to form a belief as to the truth of the allegations contained therein and,
16   therefore, deny them.
17             34. Answering Paragraph 3.3, Defendants are without sufficient information
18   and/or knowledge to form a belief as to the truth of the allegations contained therein and
19   therefore, deny them.
20             35. Answering Paragraph 3.4, Defendants admit that Plaintiff signed and
21   submitted an Inmate letter, dated January 2, 2018, which stated in part:
22                 I received a response from Kenneth Herman, pastorial [sic]
                   administrator, informing me “Senior Chaplain Miser is
23                 abundantly capable of answering any questions which you or
                   any inmate at Florence-Complex may have related to
24                 religious accommodations.
                   Sir, I’m readdressing my request to have a halal diet provide
25                 [sic] me on Id-Ul-Fitr, Ramadan’s end, and Id-uf- Aola for
                   2018.
26
                   We can have meals accommodated in cooperation with the
27                 Islamic RAC member Victoria Trull and the Islamic centers
                   of Tempe and Tuscon.
28




                                                   7
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 8 of 13


1                   As you know, Inmates are accommodated food visits and
                    have and continue to purchase foods from outside vendors
2                   through Fund Raisers
3    and deny the remaining allegations in that paragraph.
4                 36.     Answering Paragraph 3.5, Defendants admit that Defendant Miser
5    signed an Inmate Letter Response, dated January 8, 2018, which stated in part:
6                   Concerning your request to have a halal diet provided for you
                    for id-ul-fitr and Id-at-Aola:
7
                    Chaplaincy does not allow donated food items for religious
8                   holidays but will schedule a service time in conjunction with
                    your regular meal. You are not approved for a religious diet
9                   at this time. However, if you would like a religious diet for
                    special holidays you may request one from your unit
10                  chaplain
11   and deny any remaining allegations in the paragraph.
12                37.     Answering Paragraph 3.6, Defendants deny that Defendant Stickley
13   completed, signed or reviewed a grievance response dated March 1, 2018, admit that a
14   grievance response dated March 1, 2018 in case AXXXXXXXX states in part: “I have
15   obtained the letter response from Kenneth Herman, Pastoral Administrator.             The
16   individual purchase of meals from an outside vendor is not authorized for any religious
17   group. I would encourage you to participate in the food visit activities regarding the
18   consumption of a particular meal,” and deny any remaining allegations in that paragraph.
19                38.     Answering Paragraph 3.7, Defendants deny the allegations in that
20   paragraph.
21                39.     Answering Paragraph 3.8, Defendants are without sufficient
22   information and/or knowledge to form a belief as to the truth of the allegations contained
23   therein and, therefore, deny them.
24                40.     Answering Paragraph 3.9, Defendants admit that inmate fundraising
25   events occur under procedures established in Department Order 924 to provide a way for
26   inmates to make reparations and give back to the communities affected by their crimes,
27   and are without sufficient information and/or knowledge to form a belief as to the truth
28   of the remaining allegations contained in that paragraph and, therefore, deny them.




                                                  8
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 9 of 13


1                 41.     Answering Paragraph 3.10, Defendants admit that Plaintiff signed
2    and submitted inmate letters to Defendant Miser and Defendant Herman, dated January
3    8, 2019 stating in part: “I’m Requesting Approval to have a family member Daughter, or
4    Father, done [sic] a bag of dates (60) sixty in total through the U.S. Postal Service”, and
5    deny any remaining allegations in that paragraph.
6                 42.     Answering Paragraph 3.11, Defendants admit that Defendant Miser
7    signed an inmate letter response dated January 17, 2019 which states in part: “No inmate
8    is authorized to receive donated meals for their consumption. You may have your family
9    give you enough money to pay off your encumbrance so you can order dates according
10   to the policy,” and deny any remaining allegations in the paragraph.
11                43.     Answering Paragraph 3.12, Defendants admit that Defendant
12   Stickley signed Inmate Grievance Response in case # A02-015-019, dated February 12,
13   2019 which states in part:
14                  The Chaplain’s office has not burdened your right to exercise
                    your religious beliefs. Department policy prohibits the
15                  donation of food items to all inmates not just a specific
                    religious group. Your claims that Chaplain Miser or Senior
16                  Chaplain Hermann discriminated against you or any other
                    religious groups are unfounded.
17
                    Your proposed resolution to have donated food items sent to
18                  you is denied and I consider the issue resolved
19   and deny any remaining allegations in this paragraph.
20                44.     Answering Paragraph 3.13, Defendants deny the allegations in that
21   paragraph.
22                45.     Answering Paragraph 3.14, Defendants admit that Department
23   Order 904 does not specifically mention either Ramadan or dates, and deny the
24   remaining allegations in that paragraph.
25                46.     Answering Paragraph 3.15, Defendants deny the allegations in that
26   paragraph.
27                47.     Answering Paragraph 3.16, Defendants deny the allegations in that
28   paragraph.




                                                  9
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 10 of 13


1                  48.     Answering Paragraph 3.17, Defendants deny the allegations in that
2     paragraph.
3                  49.     Answering Paragraph 3.18, are without sufficient information
4     and/or knowledge to form a belief as to the truth of the allegations contained therein and,
5     therefore, deny them.
6                  50.     Answering Paragraph 3.19, Defendants deny the allegations in that
7     paragraph.
8                  51.     Answering Paragraph 3.20, Defendants deny the allegations in that
9     paragraph.
10                 52.     Answering Paragraph 3.21, Defendants deny the allegations in that
11    paragraph.
12                 53.     Answering Paragraph 4, Defendants deny the allegations in that
13    paragraph.
14                 54.     Answering Paragraph 5, Defendants admit that administrative
15    remedies are available at ADC and deny the remaining allegations in that paragraph.
16                            1. DENIALS AND AFFIRMATIVE DEFENSES
17                 55.     Defendants deny each and every allegation of Plaintiff’s First
18    Amended Complaint that is not specifically admitted herein.
19                 56.     Defendants deny all allegations of wrongdoing set forth in the First
20    Amended Complaint, as well as any other allegations of wrongdoing which may be
21    inferred from the contents of all portions of the Third Amended Complaint.
22                 57.     Defendants deny each and every allegation not expressly admitted.
23                 58.     Defendants demand a jury trial.
24                 59.     Defendants further assert and allege the following, some of which
25    are affirmative defenses:
26              a. Failure to state a claim upon which relief can be granted;
27              b. Plaintiff failed to properly exhaust prison administrative remedies as are
28                   available; and therefore, his claims are barred by 42 U.S.C. § 1997e(a)




                                                  10
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 11 of 13


1                 whether denominated as an affirmative defense, subject matter jurisdiction,
2                 quasi-jurisdictional, abatement or a condition precedent;
3              c. At all times relevant to Plaintiff’s Complaint, Defendants did not violate
4                 any statutory or constitutional right of Plaintiff that was clearly established
5                 of which a reasonable prison official or officer would have known, hereby
6                 affirmatively raising the defense of qualified immunity;
7              d. Defendants affirmatively raise the defense of Eleventh Amendment
8                 Immunity;
9              e. At all times alleged, Defendants acted reasonably and professionally and
10                pursuant to legitimate penological interests and in compliance with all
11                constitutional provisions;
12             f. Plaintiff’s Complaint fails, as a matter of law, to allege sufficient
13                affirmative involvement of Defendants;
14             g. Plaintiff is not entitled to receive punitive damages because he cannot
15                show evil intent or motive;
16             h. The theory of respondeat superior is insufficient to support Plaintiff’s
17                Complaint;
18             i. Any alleged injury to Plaintiff was due to his own intentional misconduct
19                or negligence and not due to any misconduct or failings on the part of
20                Defendants;
21             j. Failure to allege the requisite injury to support mental or emotional distress
22                damages as required under 42 U.S.C. § 1997e(e);
23             k. If Plaintiff owes restitution to the victims of his crime(s), any monetary
24                award made to Plaintiff is subject to set-off pursuant to the PLRA §§ 807
25                & 808;
26             l. Failure to mitigate damages;
27             m. Statute of Limitations;
28             n. Plaintiff lacks standing to bring his claims;




                                                 11
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 12 of 13


1               o. Any other affirmative defenses recognized or authorized under Rule 8(c)
2                  Fed. R. Civ. P., and any and all privileges, defenses, and immunities, under
3                  statute and common law which may be found applicable during the course
4                  of discovery;
5           WHEREFORE, Defendants requests the following relief:
6        1. Dismissal of Plaintiff’s Complaint, with prejudice, and that Plaintiff take
7           nothing thereby.
8        2. Judgment in favor of the Defendants and against Plaintiff.
9        3. That Defendants be awarded their costs and reasonable attorneys’ fees incurred
10       4. Such other and further relief the Court deems just and proper.
11
12          RESPECTFULLY SUBMITTED this 24th day of September, 2019.
13                                                Mark Brnovich
                                                  Attorney General
14
15                                                s/Michelle C. Lombino
                                                  Michelle C. Lombino
16                                                Zachary S. Howard
                                                  Assistant Attorney General
17                                                Attorneys for Defendants Herman, Miser,
                                                  Stickley and Ryan
18
19
20
21
22
23
24
25
26
27
28




                                                  12
     Case 2:19-cv-01878-JJT-CDB Document 18 Filed 09/24/19 Page 13 of 13


1
                                   CERTIFICATE OF SERVICE
2
                I hereby certify that on September 24, 2019, I electronically transmitted the
3
      attached document to the Clerk of the Court using the ECF System.
4
                This document and the Notice of Electronic Filing were served by mail on
5
      September 24, 2019 to the following, who is not a registered participant of the CM/ECF
6
      System:
7
8
      Keith Preston Nance, ADC # 168108
9     South Unit, Florence Complex, Florence
      P.O Box 8400
10
      Florence, AZ 85132
11
12
      s/ J. Navarro
13    Secretary to Michelle C. Lombino
14
15    8220436


16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  13
